DETAILED ACTION
Remarks
Applicant presents a request for continued examination filed 14 January 2021 in response to the 14 October 2020 Office action. 
With the request, Applicant amends claim 1, cancels claim 20 and adds new claim 21.
Claims 1-19 and 21 are pending. Claims 13-19 were previously withdrawn.
Any unpersuasive arguments are addressed in the Response to Arguments section below. Any new ground(s) were necessitated by Applicant’s amendments. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Arguments
6.	 PRIORITY
	Various features of were asserted to be lacking support in parent applications 61/865,046, 14/456,631 and 16/112,197. 
	With respect to 61/865,046, Applicant submits in response that: (1) controlling gas delivered to the chamber based on pressure or oxygen of claim 4 and the controlling of the amount of inert gas exhausted based on pressure or moisture of claim 5 is supported by [0025], [0028-0031], [0033] and [0036-0037] and [0039] of the provisional; (2) the adjusting pressure by adjusting valves in claim 6 is supported by pars. [0025] and [0029-0031] of the provisional; and (3) the valves controlling the flow rate of exhausted or delivered gas in claims 6, 10 and 11 is supported by paragraphs [0028] and [0036-0037]. (Remarks, p. 3 par. 2).
Applicant only points to the above paragraphs and does not explain further.
	Examiner respectfully disagrees. 
As to (1), the cited paragraphs only appear to describe controlling the delivery of air or exhaustion of inert gas based on oxygen and only describe controlling delivery of inert gas based on moisture. They do not describe controlling delivery of inert gas based on oxygen as in claim 4 and they do not describe controlling the exhaustion of inert gas based on moisture as in claim 5. 
Applicant provides no argument with respect to the lack of support in 14/456,631 and 16/112,197. 
	OBJECTIONS
	The specification was objected to as lacking antecedent basis for the subject matter of claims 4-6 and 11. 
	Applicant disagrees and submits that:  (1) paragraphs [0036-0037], [0039] and [0046] provide support for the features of claim 4; (2) paragraphs [0036-0039] and [0049] provide antecedent basis for the features of claim 5; (3) paragraphs [0037], [0047] and [0049] provide antecedent basis for claim 6; and (4) paragraphs [0037] and [0049] provide antecedent basis for the features of claim 11. (Remarks, p. 3 last par. – p. 4 par. 1).
Applicant only points to the above paragraphs and does not explain further.
	Examiner respectfully disagrees. 
As to (1), the paragraphs cited are silent controlling the amount of insert gas delivered to into the chamber based on pressure as in claim 4. As to (2), the cited paragraphs are silent as to controlling the amount of gas exhausted out of the factory interface chamber based on pressure or moisture as in claim 5. As to (3), the cited paragraphs are silent as to a valve controlling a flow rate of gas exhausted out of the chamber in claim 6 or adjusting a pressure of the chamber based on adjusting the first or second valve as in claim 6. And as to (4) the cited paragraphs are silent controlling a flow rate of the inert gas exhausted out of the chamber as in claim 11.	
DOUBLE PATENTING REJECTION
	Applicant requests that these rejections be held in abeyance until the pending claims are allowable. (Remarks, p. 10 par. 7). The rejections are accordingly maintained.
	REJECTIONS UNDER 35 U.S.C. § 112(a)
	Claims 4-6 were rejected as failing to comply with the written description environment asserting that the specification fails to sufficiently describe how the claimed functions are performed.
	Applicant argues in response that: (1) sufficient written description support for the controlling of inert gas delivered to the chamber based on a measured pressure of claim 4 is found at paragraphs [0036-0037], [0039] and [0046] of the specification; (2) that sufficient written description support for controlling the amount of exhausted gas exhausted out of the factory interface chamber based on pressure or moisture of claim 5 is found in paragraphs [0036-0039] and [0049] of the specification; and (3) that sufficient written description support for the adjusting pressure in the chamber based on adjusting a first and second valve of claim 6 is found at paragraphs [0037] and [0049] of the specification. 
Applicant only points to the above paragraphs and does not explain further.
	Examiner respectfully disagrees and submits that the above paragraphs are silent as to how these claimed functions are performed. The only references to them appear in the originally filed claims. 
REJECTIONS UNDER 35 U.S.C. § 103
	Applicant’s arguments with respect to these rejections are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12 to a factory interface including a cooling station and exhaust conduit routed through the cooling station classified in H01L21/67207.
II.	Claim 21 drawn to a factory interface comprising an access or and exhaust conduit routed though the access door, classified in H01L21/67207.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, and II are related as subcombinations and disclosed as usable together in a single combination. (See paragraph [0018] of the specification, which discloses that embodiments may be combined with other unless explicitly noted otherwise). The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See M.P.E.P. § 806.05(d).
In this case, the subcombinations do not overlap in scope because the cooling station and exhaust conduit routed through it of subcombination I is not required in subcombination II and the access door and exhaust conduit routed through it of subcombination II is not required in subcombination I.
The inventions are not obvious variants of one another at least because the specification does not describe them as such, nor does any other evidence of record. 
Each subcombination is separately usable because the cooling station with the exhaust conduit routed through it in subcombination I could be used in a factory interface chamber without an access door with an exhaust conduit routed through it as shown in Figure 3 and the access door of subcombination II could be used in a factory interface chamber without a cooling station as shown in Figure 4.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies:
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed (claims 1-12) for the reasons set forth above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Applicant’s claim for the benefit of US 61/865,046, 14/456,631 (issued as 10,192,765) and 16/112,197 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
However, the disclosure of prior-filed application no. US 61/865,046 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 4-6, 10 and 11 because no portion of that application (including the claims and drawings) describes the features of those claims. 
In particular, the provisional discloses no controlling of gas delivered into the chamber based on pressure or oxygen as in claim 4, no controlling of the amount of inert gas exhausted based on pressure or moisture as in claim 5, no adjusting of pressure based on adjusting valves as in claim 6 and no valves controlling flow rate of exhausted or delivered gas as in claims 6, 10 and 11. Thus, claims 4-6, 10 and 11 are not entitled to that application’s priority date.
Note that US 14/456,631 and 16/112,197 also disclose no controlling of gas delivered into the chamber based on pressure as in claim 4, no controlling of an amount of exhausted gas based on pressure or moisture as in claim 5, no adjusting of pressure based on adjusting the first or second valve as in claim 6 and no adjusting of a flow rate of gas exhausted out of the chamber 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to for the following informalities:
It provides no antecedent basis for the subject matter of claims 4-6 or 11. See M.P.E.P. § 608.01(o) and 37 C.F.R. § 1.75(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3 and 7-9 are compared to claims 1, 4, 5 and 2 of co-pending application No. 16/112,197 in the following table:
Instant Application
App. No. 16/112,197
Claim 1 – A factory interface for an electronic device processing system comprising:

a factory interface chamber; and


a cooling station coupled to the factory interface chamber;















an inert gas recirculation system comprising:


an insert gas supply configured to store an inert gas under pressure;


an inert gas supply conduit coupled to the insert gas supply, wherein the inert gas conduit is configured to supply the inert gas from the inert gas supply into the factory interface chamber; 

an exhaust conduit to exhaust the inert gas from the factory interface chamber, wherein at least a portion of the exhaust conduit is routed through the cooling station coupled to the factory interface chamber; and

wherein the inert gas recirculation system is configured to recirculate the inert gas exhausted from the factory interface chamber back into the factory interface camber.


Claim 1 -- An electronic device processing system, comprising: 

a factory interface including a factory interface chamber… 


















…an environmental control system coupled to the factory interface and operational to:

provide an inert gas into the factory interface chamber; 








recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber; 



[see above]





Claim 2 – the factory interface of claim 1, further comprising a controller including at least a processor and memory, wherein the controller is to:


control an amount of the inert gas delivered into the factory interface chamber; and

cause the inert gas recirculation system to recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber.
Claim 1 -- … an environmental control system coupled to the factory interface and operational to…
 


…provide an inert gas into the factory interface chamber;

recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber; 


Claim 3-- The factory interface of claim 2, further comprising: 

at least one of a temperature sensor, a humidity sensor or an 02 sensor, wherein the controller is further to: 






monitor readings of at least one of the temperature sensor, the humidity sensor or the 02 sensor; and 

control at least one of a temperature, a humidity or an 02 level in the factory interface chamber based on the readings
Claim 1 –


… a first sensor to detect an oxygen level in the factory interface chamber;

 a second sensor to detect a humidity level in the factory interface chamber; and 

an environmental control system coupled to the factory interface and operational to: 

… control at least one of the oxygen level in the factory interface chamber based on detection by at least the first sensor or the humidity level in the factory interface chamber based on detection by at least the second sensor…

Claim 7—the factory interface of claim 1, further comprising: a filter in series with the exhaust conduit.
Claim 3 -- The electronic device processing system of claim 2 [dependent on claim 1], further comprising a filter in series with the exhaust conduit.
Claim 8—the factory interface of claim 7, wherein the filter is configured to filter at least one of particulates or moisture.
Claim 4 -- the electronic device processing system of claim 3, wherein the filter is configured to filter particulates.  

Claim 5 -- the electronic device processing system of claim 3, wherein the filter is a moisture-reducing filter

Claim 9 – the factory interface of claim 1, wherein the inert gas is at least partially circulated by way of the exhaust conduit
Claim 2 -- the electronic device processing system of claim 1 further comprising an exhaust conduit, wherein the inert gas is at least partially recirculated by way of the exhaust conduit.


It is also noted that the present application and the copending claims share the same assignee (Applied Materials, Inc.) and inventors (Inventors Koshti, Hruzek, Majumdar, Menk, Lee, Patil, Rajaram, Baumgarten and Merry).

Claims 1, 7-9 and 12 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-5 of App. No. 16/112,197 in view of Shimomura et al. (US 2012/0067521) (art made of record – hereinafter Shimomura) in view of Hara et al. (US 2002/0094306) (art made of record – hereinafter Hara).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


As to claim 1, note that exhausting gas from the chamber as taught by copending claim 1 inherently would require a conduit. Thus, spending claim 1 discloses all of the features of claim 1 except for a cooling station coupled to the factory interface chamber, an insert gas supply configured to store an inert gas under pressure; and an inert gas supply conduit coupled to the insert gas supply, wherein the inert gas conduit is configured to supply the inert gas from the inert gas supply into the factory interface chamber or wherein at least a portion of the exhaust conduit is routed through the cooling station coupled to the factory interface chamber.
However, in an analogous art, Shimomura discloses:
a cooling station coupled to the factory interface chamber; (See rejection of claim 1 below) and
wherein at least a portion of the exhaust conduit is routed through the cooling station coupled to the factory interface chamber (See rejection of claim 1 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the factory interface chamber and exhaust conduit of copending claim 1 and Hara, by incorporating a cooling station coupled to the chamber and a portion of the exhaust conduit routed through the cooling station, as taught by Shimomura, as Shimomura would have provided the advantages of a means of cooling the wafers down to a temperature at which a cassette undergoes no thermal deformation and a means of preventing gas released by the cooling wafers from flowing into the factory interface. (See Shimomura, par. [0004], [0037]).
Further, in an analogous art, Hara discloses:
an insert gas supply configured to store an inert gas under pressure; (see the §103 rejection of this claim below) and 
an inert gas supply conduit coupled to the insert gas supply, wherein the inert gas conduit is configured to supply the inert gas from the inert gas supply into the chamber (e.g., Hara, Fig. 1 element 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1, which discloses an inert gas supplied to a factory interface chamber, by incorporating an inert gas supply storing inert gas under pressure coupled to a supply conduit supplying the gas to the chamber, as taught by Hara, as Hara would provide the advantage of a means of ensuring the flow rate of the gas supplied to the chamber is kept constant. (See Hara, par. [0162], [0171]).

As to claims 7-9, the copending claims teach all of the features of these claims as set forth in the above table.

As to claim 12, copending claim 3 additionally discloses the filter connected to the exhaust conduit of claim 12 (see the table above) but the copending claims do not explicitly disclose a pump to pump the inert gas that has been exhausted out of the factory interface chamber back into the inert gas supply coupled to the inert gas supply conduit.
However, Hara does disclose:
a pump to pump the inert gas that has been exhausted out of the chamber back into the inert gas supply coupled to the inert gas supply conduit as set forth in the § 103 rejections below.


Claims 2 and 3 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of App. No. 16/112,197 in view of Shimonura (US 2012/0067521) in view of Hara (US 2002/0094306) in view of Sugawara (US 2012/0241032) (art of record – hereinafter Sugawara).

As to claims 2 and 3, note again that the copending claim does not use the same language as instant claims but the non-bolded features of the instant claims are nonetheless taught or inherent in what copending claim does disclose. Thus, the copending claim teaches all of the limitations of these claims except the controller including at least a processor and memory.
However, in an analogous art, Sugawara does teach these features as set forth in the § 103 rejections below and it would have been obvious to modify the copending claims with Sugawara for the same reasons.

Claims 4 and 5 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of App. No. 16/112,197 in view of Shimonura (US 2012/0067521) in view of Hara (US 2002/0094306) in view of Sugawara (US 

As to claims 4 and 5, copending claim 1/Shimomura/Hara/Sugawara discloses all of the features of claim 2 but does not explicitly disclose the features of these claims. 
However, in an analogous art, Kim ‘742 does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the factory interface of copending claim 1 to include a sensor to monitor pressure and control an amount of gas exhausted and delivered to the chamber based on the pressure measured by the sensor, as taught by Kim ‘742, as Kim ‘742 would provide the advantage of a means of maintaining a desired differential pressure in the chamber. (See Kim ‘742, par. [0065]). 

Claim 6 is provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of App. No. 16/112,197 in view of Shimonura (US 2012/0067521) in view of Hara (US 2002/0094306) in view of Sugawara (US 2012/0241032) in further view of Babbs et al. (US 2009/0129897) (art of record – hereinafter Babbs) 

As to claim 6, copending claim 1/Shimomura/Hara/Sugawara discloses all of the features of claim 2 but does not explicitly discloses the other features of this claim.
However, Babbs does, as set forth in the rejections below and it would have been obvious to modify the interface of copending claim 1 with Babbs for the same reasons

Claims 10 and 11 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of App. No. 16/112,197 in view of Shimonura (US 2012/0067521) in view of Hara (US 2002/0094306) in further view of Babbs (US 2009/0129897).

As to claim 10, copending claim 1/Shimomura/Hara discloses all of the features of claim 1 but does not explicitly discloses the other features of his claim.
However, Babbs does, as set forth in the rejections below and it would have been obvious to modify the interface of copending claim 1 with Babbs for the same reasons.

As to claim 11, copending claim 1/Shimomura/Hara discloses all of the features of claim 1 but does not explicitly disclose a valve to control a flow rate of the inert gas that is exhausted out of the factory interface chamber.
However, in an analogous art, Babbs discloses:
a valve to control a flow rate of the inert gas that is exhausted out of the factory interface chamber (e.g., Babbs, Fig. 15A and associated text, par. [0084] discloses relief or check valve 31030 [which controls gas flowing out of the chamber, note the directional arrow on the valve conduit pointing away from the chamber in the figure]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify factory interface chamber of the copending claims to include a valve to control gas exhausted out of the chamber, as taught by Babbs, as Babbs would provide the advantage of a means of regulating pressure and gas flow in the chamber (see Babbs, par. [0084]).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
The “inert gas supply configured to store an inert gas under pressure” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim refers to “at least a portion of the exhaust conduit is routed through the cooling station” at p. 2 ll. 11-12. There is does not appear to be any support in the originally filed specification for these features (i.e., they are new matter, note that these features are not original claims unlike those of claims 4-6).
Figures 1 and 3 appear to come the closest to providing support. Those figures show an overhead view of a factory interface with lines representing exhaust conduits 150 or 350 running from the side of cooling station 144. Because of this overhead view, however, this does not mean that the conduits are routed through the cooling station and they could merely be passing underneath it instead. Thus, the figures do not support what is claimed. Examiner was unable to locate any other passage of the specification that would provide original support for what is claimed either.
As to claims 2-12, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Further as to claim 4, note that an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See M.P.E.P. § 2163.03(V).

Further as to claim 5, the claim refers to a controlling the amount of exhaust gas exhausted out of the factory interface chamber based on pressure or moisture. However, the specification discloses no such features. Thus, it fails to sufficiently identify how the claimed function is performed and the claim lacks written description.
Further as to claim 6, the claim refers to adjusting pressure in the chamber based on a adjusting a first and second valve. However, the specification discloses no such features. Thus, it fails to sufficiently identify how the claimed function (adjusting) is performed and the claim lacks written description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘742 (US 2004/0168742) in view of Shimomura et al. (US 2012/0067521) in view of Hara (US 2002/0094306).

As to claim 1, Kim ‘742 discloses a factory interface for an electronic device processing system, comprising: 
a factory interface chamber; (e.g., Kim ‘742, Fig. 1 and associated text, par. [0042] discloses transfer module 300 [factory interface] includes a second substrate transfer chamber 304) and
an inert gas recirculation system comprising:
an inert gas supply conduit coupled to the insert gas supply, wherein the inert gas supply is configured to supply the inert gas from the inert gas supply into the factory interface chamber; (e.g., Kim ‘742, Fig. 1 and associated text, par. [0042] discloses gas supply unit 320 for supplying a purge gas into chamber 304 [via a conduit, see figure]; par. [0047] discloses gas supply unit includes a storage container 328 for storing the purge gas; par. [0025] discloses the purge gas may be an inert gas) and
an exhaust conduit to exhaust the inert gas from the factory interface chamber;  (e.g., Kim ‘742, Fig. 1 and associated text, par. [0049] discloses pump 344 sucks the purge gas supplied into the chamber through circular pipe 342 [out of the chamber, see figure]) 
wherein the inert gas recirculation system is configured to recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber (e.g., Kim ‘742, Fig. 1 and associated text, par. [0049] discloses air pump 344 sucks the purge gas supplied to chamber 304 through pipe 342. The filtering part 346 removes particles contained in the purge gas. The second flow controller adjusts 348 a flow rate of the purge gas purified by the filtering part 346 [and see figure, the gas first is supplied to chamber 304 through pipe 322, it exits the chamber through pipe 342 where it is filtered at 346 before flowing back (i.e., is recirculated) in the chamber through pipe 322]).

However, in an analogous art, Shimomura discloses:
a cooling station coupled to the factory interface chamber; (e.g., Shimomura, Fig. 1 and associated text, par. [0019] discloses air transfer unit 5-1 [factory interface chamber, see figure], a cooling station 6, i.e., a second cooling mechanism connected to the air transfer unit 5-1) and
wherein at least a portion of the exhaust conduit is routed through the cooling station coupled to the factory interface chamber (e.g., Shimomura, Figure 2 and associated text, par. [0024] discloses Fig. 2 is a cross-sectional diagram of the cooling station 6. The cooling station 6 includes exhaust outlet 12 [exhaust conduit, see figure] for exhausting the clean dry air 10 injected from the purge members; par. [0037] discloses the clean dry air 10 or the inert gas is pushed out to the exhaust outlet 12.  Accordingly, it becomes possible to avoid and prevent the situation that the released gas from the wafer 8 flows into the air transfer unit 5-1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the factory interface chamber and exhaust conduit of Kim ‘742, by incorporating a cooling station coupled to the chamber and a portion of the exhaust conduit routed through the cooling station, as taught by Shimomura, as Shimomura would have provided the advantages of a means of cooling the wafers down to a temperature at which a cassette undergoes no thermal deformation and a means of preventing gas released by the cooling wafers from flowing into the factory interface. (See Shimomura, par. [0004], [0037]).

an inert gas supply configured to store an inert gas under pressure; (e.g., Hara, Fig. 1 and associated text, par. [0141] discloses tank 26 stores gas compressed [under pressure] by vacuum pump 20; par. [0154] discloses gas stored in the tank 26 to be recirculated or blown, into vacuum chamber 1 [i.e., the tank is a source of gas for that chamber]; par. [0139] discloses the gas such as helium gas [helium being an inert gas]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Kim ‘742, which discloses a gas supply providing inert gas to a factory interface chamber, by incorporating an inert gas supply configure to store the inert gas under pressure, as taught by Hara, as Hara would provide the advantage of a means of ensuring the flow rate of the gas supplied to the chamber is kept constant. (See Hara, par. [0162], [0171]).

As to claim 7, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 1 (see rejection of claim 1 above), Kim ‘742 further discloses further comprising: 
a filter in series with the exhaust conduit (e.g., Kim ‘742, Fig. 6 and associated text, par. [0049] discloses the filtering part is installed in pipe 342).

As to claim 8, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 7 (see rejection of claim 7 above), Kim ‘742 further discloses wherein the filter is configured to filter at least one of particulates or moisture (e.g., Kim ‘742, par. [0049] discloses the filtering part removes particles in the purge gas).

As to claim 9, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 1 (see rejection of claim 1 above), Kim ‘742 further discloses wherein the inert gas is at least partially recirculated by way of the exhaust conduit (e.g., Kim ‘742, Fig. 1 and associated text, par. [0049] discloses air pump 344 sucks the purge gas supplied to chamber 304 through pipe 342. The filtering part 346 removes particles contained in the purge gas. The second flow controller adjusts 348 a flow rate of the purge gas purified by the filtering part 346 [and see figure, the gas first is supplied to chamber 304 through pipe 322, it exits the chamber through pipe 342 where it is filtered at 346 before flowing back (i.e., is recirculated) in the chamber through pipe 322]).

As to claim 11, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 1 (see rejection of claim 1 above), Kim ‘742 further discloses further comprising: 
a valve to control a flow rate of the inert gas that is exhausted out of the factory interface chamber (e.g., Kim ‘742, par. [0051] discloses relief valve used as the exhaust valve 352 adjusts the flow rate of the purge gas exhausted through pipe 350)

As to claim 12, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 1 (see rejection of claim 1 above), Kim ‘742 further discloses wherein the inert gas recirculation system further comprises: 
a filter connected to the exhaust conduit; (e.g., Kim ‘742, Fig. 6 and associated text, par. [0049] discloses the filtering part is installed in pipe 342) and 
the factory interface chamber (see rejection of claim 1 above).

However, in an analogous art Hara discloses:
a pump to pump the inert gas that has been exhausted out of the chamber back into the inert gas supply coupled to the inert gas supply conduit (e.g., Hara, par. [0139] discloses the gas such as helium gas [helium being an inert gas], Fig. 1 and associated text, par. [0140] discloses pump 20 suctions the ambient gas in the vacuum chamber 1 through exhaust orifice 16; par. [0141] discloses recirculatory supply line 12 [inert gas supply conduit] is provided with a tank 26 [inert gas supply]. Tank 26 [inert gas supply] stores the gas exhausted. The flow rate control portion 27 recirculates the gas [from the tank, see figure] into vacuum chamber 1 through orifice 15 [via conduit 12, see figure]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Kim ‘742, which discloses an inert gas supply coupled to a supply conduit supplying recirculated inert gas to a factory interface chamber, by incorporating pumping inert gas exhausted out of the chamber back into the inert gas supply, as taught by Hara, as Hara would provide the advantage of a means of ensuring the flow rate of the gas supplied to the chamber is kept constant. (See Hara, par. [0162], [0171]).

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘742 (US 2004/0168742) in view of Shimomura (US 2012/0067521) in view of Hara (US 2002/0094306) in further view of Sugawara (US 2012/0241032).

As to claim 2, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 1 (see rejection of claim 1 above), Kim ‘742 further discloses further comprising a controller, wherein the controller is to: 
control an amount of the inert gas delivered into the factory interface chamber; (e.g., Kim ‘742 discloses a controller 326 for adjusting the flow rate of the purge gas supplied form the gas source 324) and 
cause the inert gas recirculation system to recirculate the inert gas exhausted from the factory interface chamber back into the factory interface chamber. (e.g., Kim ‘742, Fig. 1 and associated text, par. [0049] discloses the second flow controller 348 [controllers 326 and 348 together comprise the claimed controller] adjusts the flow rate of the purge gas purified by the filtering part [and see figure, gas from filtering part 346 flows back into chamber 304 via conduit 322]).
Kim ‘742/Hara does not explicitly disclose a controller including at least a processor and a memory.
However, in an analogous art, Sugawara discloses:
a controller including at least a processor and a memory (e,g, Sugawara, par. [0048] discloses a control unit comprising a computer. The control unit 1A includes a CPU, a program and a memory. Commands are in the program so that the control unit 1A can send control signals to the apparatus 1 to perform the processing steps set forth below).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the controller of Kim ‘742 to include a processor and memory, as taught by Sugawara, as Sugawara would provide the advantage of a means of performing software control. (See Sugawara, par. [0048]). 

As to claim 4, Kim ‘742/Shimomura/Hara/Sugawara discloses the factory interface of claim 2 (see rejection of claim 2 above), Kim ‘742 discloses further comprising: 
one or more sensor to measure at least one of pressure, moisture, or 02 level in the factory interface chamber; (e.g., Kim ‘742, par. [0065] disclose pressure sensor measures the differential pressure between the internal and external pressure of the transfer chamber 304)
wherein the controller is to control the amount of the inert gas delivered into the factory interface chamber based on at least one of the pressure, the moisture or the 02 level (e.g., Kim ‘742, par. [0065] discloses control unit compares the measured differential pressure and controls operations of controller 326 and 248 in accordance with the result. For example, control unit increases the flow rate of the purge gas from supply unit 320)

As to claim 5, Kim ‘742/Shimomura/Hara/Sugawara discloses the factory interface of claim 2 (see rejection of claim 2 above), Kim ‘742 further discloses further comprising: 
one or more sensor to measure at least one of pressure, moisture, or 02 level in the factory interface chamber; (e.g., Kim ‘742, par. [0065] disclose pressure sensor measures the differential pressure between the internal and external pressure of the transfer chamber 304)
wherein the controller is to control the amount of the inert gas exhausted out of the factory interface chamber based on at least one of the pressure, the moisture or the 02 level (e.g., Kim ‘742, par. [0065] discloses control unit compares the measured differential pressure and controls operations of controller 326 and 248 in accordance with the result. For example, control unit decreases the flow rate of the purge gas circulated through pipe 342 [i.e., the exhausted gas, see Fig. 1 of Kim ‘742).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘742 (US 2004/0168742) in view of Shimomura (US 2012/0067521) in view of Hara (US 2002/0094306) in view of Sugawara (US 2012/0241032) in further view of Ahn et al. (US 2004/0105738) (art of record – hereinafter Ahn).

As to claim 3, Kim ‘742/Shimomura/Hara/Sugawara discloses the factory interface of claim 2 (see rejection of claim 2 above), but does not explicitly disclose further comprising: at least one of a temperature sensor, a humidity sensor or an 02 sensor, wherein the controller is further to: monitor readings of at least one of the temperature sensor, the humidity sensor or the 02 sensor; and control at least one of a temperature, a humidity or an 02 level in the factory interface chamber based on the readings.  
However, in an analogous art, Ahn discloses further comprising: 
at least one of a temperature sensor, a humidity sensor or an 02 sensor, (e.g., Ahn, par. [0065] discloses the temperature and humidity in the substrate transfer chamber 110 is measured in real time by the sensor) wherein the controller is further to: 
monitor readings of at least one of the temperature sensor, the humidity sensor or the 02 sensor; (e.g., Ahn, par. [0065] discloses the temperature and humidity in the substrate transfer chamber 110 is measured in real time by the sensor) and 
control at least one of a temperature, a humidity or an 02 level in the factory interface chamber based on the readings (e.g., Ahn, par. [0069] discloses the humidity in the transfer chamber can be controller to a desired concentration by monitoring the humidity in the chamber in real time and controlling the amount of purge gas supplied into the transfer chamber; 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the interface chamber of Kim ‘742 to include a sensor for monitoring humidity in the chamber and controlling humidity based on the sensor readings, as taught by Ahn, as Ahn would provide the advantage of a means of keeping the humidity in the chamber at a desired concentration. (See Ahn, par. [0069]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘742 (US 2004/0168742) in view of Shimomura (US 2012/0067521) in view of Hara (US 2002/0094306) in view of Sugawara (US 2012/0241032) in further view of Babbs (US 2009/0129897).

As to claim 6, Kim ‘742/Shimomura/Hara/Sugawara discloses the factory interface of claim 2 (see rejection of claim 2 above), but does not explicitly disclose a first valve to control a flow rate of the inert gas that is delivered into the factory interface chamber; and a second valve to control a flow rate of the inert gas that is exhausted out of the factory interface chamber; wherein the controller is to adjust a pressure of the factory interface chamber based on adjusting at least one of the first valve or the second valve.
However, in an analogous art, Babbs discloses:
a first valve to control a flow rate of the inert gas that is delivered into the factory interface chamber; (e.g., Babbs, Fig. 15A and associated text, par. [0083] discloses process section 1006 and FEM 1004 [factory interface chamber] any share a common atmosphere “(e.g., an inert gas (N2), (Ar) or very clean dry air)”; par. [0084] discloses fluid control valve 31010 and 
a second valve to control a flow rate of the inert gas that is exhausted out of the factory interface chamber; (e.g., Babbs, Fig. 15A and associated text, par. [0084] discloses relief or check valve 31030 [which controls gas flowing out of the chamber, note the directional arrow on the valve conduit pointing away from the chamber in the figure])
wherein the controller is to adjust a pressure of the factory interface chamber based on adjusting at least one of the first throttle valve or the second throttle valve (e.g., Babbs, Fig. 15A and associated text, par. [0084] discloses the controller may release or increase pressure within the FEM [factory interface chamber] by actuating the appropriate valves 31010, 31030).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify factory interface chamber of Kim ‘742 to include a first and second valve to control gas delivered and exhausted into the chamber and a controller to adjust a pressure in the chamber by adjusting the valves, as taught by Babbs, as Babbs would provide the advantage of a means of regulating pressure and gas flow in the chamber (see Babbs, par. [0084]) as suggested by Kim ‘742 (see Kim ‘742 at par. [0065]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘742 (US 2004/0168742) in view of Shimomura (US 2012/0067521) in view of Hara (US 2002/0094306) in further view of Babbs (US 2009/0129897).

As to claim 10, Kim ‘742/Shimomura/Hara discloses the factory interface of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: a valve to control a flow rate of the inert gas that is delivered into the factory interface chamber.  
However, in an analogous art, Babbs discloses:
a valve to control a flow rate of the inert gas that is delivered into the factory interface chamber (e.g., Babbs, fig. 15A and associated text, par. [0083] discloses process section 1006 and FEM 1004 [factory interface chamber] any share a common atmosphere “(e.g., an inert gas (N2), (Ar) or very clean dry air)”; par. [0084] discloses controller may increase or reduce air flow 31050 within the FEM [factory interface chamber] by actuating appropriate valves 31010, 31030 [and note that valve 31010 controls the delivery of fluid (inert gas see above) into the chamber, as indicated by the directional arrow on the conduit with valve 31010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify factory interface chamber of Kim ‘742 to include a valve and to control gas delivered into the chamber as taught by Babbs, as Babbs would provide the advantage of a means of regulating pressure and gas flow in the chamber (see Babbs, par. [0084]) as suggested by Kim ‘742 (see Kim ‘742 at par. [0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196